Citation Nr: 0925611	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-19 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include iliotibial band syndrome.

2.  Entitlement to service connection for left wrist ganglion 
cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from January 1986 to January 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.


FINDINGS OF FACT

1.  Iliotibial band syndrome is related to service.

2.  The Veteran does not have residuals of a left wrist 
ganglion cyst.


CONCLUSIONS OF LAW

1.  Iliotibial band syndrome was incurred in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Left wrist ganglion cyst was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

The Board initially observes that at the time he submitted 
his claim, the Veteran was notified of the information and 
evidence necessary to substantiate his claims for service 
connection.  He was advised that VA would make reasonable 
efforts to obtain all the evidence and information that was 
identified.  He was told that he was required to provide VA 
with any evidence or information in his possession pertaining 
to his claim.  The Veteran acknowledged receipt of this 
notice in September 2005.

A letter dated in September 2005, in response to receipt of 
the Veteran's claim, a letter was issued that invited the 
Veteran to submit additional evidence.  The Veteran was told 
that an examination had been requested.  The evidence of 
record was listed and the Veteran was told how VA would 
assist him in obtaining additional relevant evidence.  

The Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Therefore, although the Veteran received 
inadequate preadjudicatory notice, the record reflects that 
he was provided with a meaningful opportunity during the 
pendency of his appeal such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.

The Board notes that there has been no timely notice of the 
types of evidence necessary to establish a disability rating 
or an effective date for any rating that may be granted.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  As the Board finds 
below that service connection is warranted for iliotibial 
band syndrome, any defect with respect to the notice provided 
on that issue may be cured on adjudication of the effective 
date and evaluation of that issue.  Additionally, as service 
connection is not warranted for left wrist ganglion cyst, no 
rating or effective date will be assigned and any questions 
as to such assignment are rendered moot.

With respect to VA's duty to assist, VA examinations of have 
been carried out, and the Board finds that they were 
adequate, in that they were conducted by neutral, skilled 
providers who took a history from the Veteran and discussed 
the evidence of record as it related to the claimed 
disabilities.  The Veteran has not identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

As an initial matter, the Board notes that the appellant has 
not alleged that his claimed disabilities are the result of 
participation in combat with the enemy.  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed if it is manifested to a 
compensable degree within a year of the Veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Right Knee and Iliotibial Band Syndrome

Service treatment records reflect that the Veteran's lower 
extremities were clinically normal on examinations conducted 
in June 1985, February 1986, October 1987, February 1990, 
January 1992, and December 1994.  

In January 2004 the Veteran was seen with complaints of right 
knee pain of less than two weeks' duration.  He reported that 
he had fallen two years previously and struck his lateral 
knee on the icy ground and had experienced knee pain since 
that time.  He related that he had pain with running on the 
treadmill and up and down stairs.  He denied crepitus, 
swelling, and redness.  Objectively there was no deformity or 
discoloration.  Range of motion was full.  The Veteran was 
tender to palpation over the poster-lateral area of the 
iliotibial band insertion into the lateral femoral condyle.  
The assessment was iliotibial band tendinitis (friction 
syndrome).  The Veteran was placed on profile with duty 
restrictions until March 2004 and provided with a physical 
therapy consult.  A subsequent January 2004 physical therapy 
report indicates a diagnosis of iliotibial band syndrome.

In February 2004, on annual flight physical examination, the 
Veteran reported that his right knee pain had resolved after 
he stopped running.

In February 2005 the Veteran reported a knee problem, and the 
examiner noted that the Veteran reported knee pain for the 
previous two months.  The Veteran refused an appointment with 
a physician and stated that he would make an appointment to 
follow up as needed.  

In August 2005 the Veteran indicated that, compared to his 
last medical assessment, his overall health was worse.  He 
explained that he had back pain and numbness of his feet.  He 
did not express further complaints.  

On VA examination in September 2005, the Veteran reported 
that he had knee pain whenever he increased his level of 
activity or ran.  He denied incapacitation.  On physical 
examination, the Veteran's gait was normal.  There was no 
heat, redness, swelling, or effusion of the right knee.  
There was no recurrent subluxation, locking pain, or 
crepitus.  Range of motion was full and not limited by pain.  
Drawer and McMurray's tests were within normal limits.  X-
rays revealed normal articulating surface of the distal 
femur, proximal tibia, and patella.  There were no arthritic 
changes, and no fractures or lesions.  The examiner noted 
that the X-ray was normal.  The examiner concluded that there 
was no pathology to render a diagnosis.  

An additional VA examination was carried out in July 2006.  
The Veteran reported that he began having right knee pain in 
about 2002 when he was required to perform running activity 
for physical training.  The examiner noted that iliotibial 
band syndrome was assessed and that the Veteran was treated 
with physical therapy.  The Veteran indicated that if he ran 
more than one and one half miles he would develop moderate 
pain in the lateral aspect of his right knee, and that the 
pain subsided quickly with rest.  The examiner noted that X-
rays in September 2005 were normal.  The Veteran was able to 
actively flex his right knee from zero to 140 degrees without 
pain.  There was no evidence of laxity of the ligaments.  
There was no swelling or patellar tenderness or crepitus.  
There was some slight tenderness along the lateral aspect of 
the distal thigh.  The examiner stated that he found no 
objective pathology in the Veteran's right knee and noted 
that previous X-rays were normal.  He indicated that there 
was no diagnosis.  However, he did state that the Veteran 
might have a subtle degree of iliotibial band syndrome.

The Board has determined that service connection is warranted 
for iliotibial band syndrome.  In this regard, the Board 
observes that the Veteran was diagnosed and treated for 
iliotibial band syndrome in service and that such caused 
right knee pain.  Iliotibial band syndrome was identified on 
VA examination in July 2006, and the Veteran has consistently 
complained of right lateral knee pain since the initial 
diagnosis in service.  Accordingly, the Board concludes that 
service connection is warranted for iliotibial band syndrome.    

	Left Wrist Ganglion Cyst

Service treatment records indicate that in March 1987 the 
Veteran presented with a lump on his left wrist, reporting 
that it had been present for two weeks.  Objectively, the 
provider noted a 2-centimeter firm, nontender, subcutaneous 
nodule over the posterior aspect of the left proximal hand.  
The assessment was probable ganglion cyst.  In July 1988 the 
Veteran reported trauma to his left elbow and wrist as the 
result of a fall.  Objectively, he had multiple superficial 
abrasions.  Subsequent physical examinations conducted in 
October 1987, February 1990, January 1992, and December 1994 
reflect normal upper extremities.  In December 1994 the 
Veteran denied associated symptoms.  

In August 2005 the Veteran indicated that, compared to his 
last medical assessment, his overall health was worse.  He 
explained that he had back pain and numbness of his feet.  He 
did not express further complaints.  

On VA examination in September 2005, the Veteran reported 
that he had a ganglion cyst in his left wrist which was 
removed.  He denied associated symptoms.  On physical 
examination there was no heat, redness, swelling, or effusion 
of the left wrist.  Range of motion was full and not limited 
by repetitive use or pain.  The diagnosis was status post 
ganglion cyst removal on the left wrist without residuals.

The Veteran was afforded an additional VA examination in July 
2006.  The examiner noted that the Veteran developed a 
ganglion cyst on the dorsum of his left wrist in about 1988.  
He indicated that the Veteran had not had surgery on the 
ganglion cyst.  The Veteran related that the cyst would come 
and go and that it usually reached the size of a pea and then 
would disappear.  He denied significant limitation of motion 
or discomfort of the wrist.  He stated that the cyst itself 
was not painful.  He denied limitation of use of his left 
hand.  Physical examination revealed no evidence of a 
ganglion.  The Veteran had full, normal range of motion 
without pain.  The examiner noted that while the Veteran had 
a history of a ganglion cyst in the left wrist, it was not 
present at the time of the examination.  He stated that there 
was no diagnosis.

Upon review of the evidence pertaining to this claim, the 
Board has determined that service connection is not 
warranted.  The Veteran has reported that he has residuals 
and the VA examiner has noted the complaints.  However, the 
2005 VA examiner determined that the status was without 
residuals.  In addition, the examiner noted that there was 
full motion without heat, redness, swelling, effusion or 
drainage.  Such findings and the conclusion that the status 
was without residuals support the conclusion that there was 
no residual disability.  The July 2006 VA examiner correctly 
stated that there had been no surgery, and concluded that 
there was no pathology and no diagnosis.  The 2006 
examination supports the 2005 finding of no residual 
disability.  We conclude that the findings of the 
professionals are more probative as to the existence of 
residual disability than his own lay observations.  The more 
probative evidence tends to establish that there is no 
residual disability.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  Consequently, the benefit sought on 
appeal is denied.


ORDER

Entitlement to service connection for right iliotibial band 
syndrome is granted.

Entitlement to service connection for a left wrist ganglion 
cyst is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


